DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 5, the recitation “configured as an autothermal cracking reactor” is indefinite. It is unclear how the reactor is configured that makes it like an autothermal cracking reactor. Several components makeup a reactor and it is unclear which components make the reactor of claim 1 like an autothermal cracking reactor. Since the scope of the configurations which make the reactor like autothermal reactor is unclear, it cannot be determined which configurations would meet the limitations of the claim. 
In claim 11, it is unclear if “the uncracked ammonia” is the same as “residual ammonia”. The claim depends on claim 8 which does not mention uncracked ammonia. 
15 recites the limitation "the burner in the cracking reactor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2617089.
Regarding claims 1 and 3-4, DE’7089 teaches a process for making nitrogen and hydrogen comprising non-catalytically oxidizing ammonia using a substoichiometric (Para [0013]) amount of oxygen from air (Para [0007]), whereby a gas comprising nitrogen, water, nitric oxides and residual ammonia (Para [0007]) are produced, followed by decomposing ammonia over a nickel catalyst, whereby hydrogen and nitrogen are obtained (Para [0014]). Oxidation and decomposition of ammonia is conducted in one single vessel. The heat needed for the decomposition is provided by the ammonia oxidation. The air used for ammonia oxidation is washed with NaOH to remove CO2 (Para [0016]). The produced gas 17 is recovered and the nitrogen content of this gas is increased by mixing with air (Para [0015] and [0016]). The reference mainly targets nitrogen oxides with a platinum catalyst. However, one skilled in the art would envisage that during the contact step with a nickel catalyst, some nitrogen oxides 
Regarding claim 2, the DE’7089 reference is silent on how much of the nitrogen oxides are removed. The reference recognizes that some nitrogen oxides still may remain after the first catalyst and uses a second catalytic bed to eliminate nitrogen oxides (Para [007] “the nitrogen oxides produced (and those still present behind the first catalyst) are reduced in a downstream catalyst with the hydrogen produced during the splitting”). The amount of nitrogen oxides reduced during the oxidation step is dependent on the process. Since the process is taught by the reference, the same amount of nitrogen oxides will be expected to be reduced. 
Regarding claim 5, the single reactor of the DE’7089 reference is considered the same as an autothermal reactor since the burner is present for partial oxidation/cracking. 
Regarding claim 8, the DE’7089 reference teaches using air which is ~21% oxygen. 
Regarding claim 14, the platinum catalyst bed section of the reference reduces nitrogen oxides and thus directly adjusts the hydrogen and nitrogen ratio. The platinum catalyst bed is considered as the adjustment unit. 

Regarding claim 18, the reference teaches using a NaOH solution to clean CO2 from the air stream that provides oxygen (Para [0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2617089
Regarding claim 7, The reference does not teach that the lambda value (defined as actual oxygen/oxygen required for full stoichiometric ammonia combustion) is between 0.18-0.30. 
However, the reference recognizes that the oxygen is provided in a substoichiometric proportion and higher temperatures result in more nitrogen oxides.
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use routine experimentation to determine a suitable or optimal lambda value based on the desired oxygen concentration. One would pick a value that is low enough to reduce nitrogen oxides. 
Regarding claim 10, the reference does not teach separation of uncracked ammonia or a step of recovering uncracked ammonia from the product gas. 
However, the hydrogen is the desired product in the reference and it would be obvious for a person of ordinary level of skill in the art to separate impurities form the desired product, the hydrogen stream. 

Regarding claim 13, the reference does not teach NaOH addition to an ammonia recovery step. 
However, the reference teaches the use of NaOH as a reagent to capture CO2 in the oxygen stream (Para [0016]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use NaOH in the art to an ammonia recovery step because the DE’7089 reference teaches that this targets CO2. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2617089, in view of US 20050037244
Regarding claim 6, the DE’7089 reference does not teach the claimed temperature during the catalytic contact step with nickel.  
US’7244 teaches autothermal decomposition of ammonia to produce hydrogen (Abstract). The reference teaches that ammonia is decomposed with air over a catalyst at a temperature of 700-1000°C (Para [0036]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to adjust the oxygen flow rate for the partial oxidation step to adjust the temperature in the operating range of 700-1000C. One would be motivated to do so because that temperature range is used for ammonia decomposition into hydrogen (See US’7244 Para [0036]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2617089, in view of WO 2016/193751.
Regarding claim 9, the reference of DE’7089 does not teach CO2 capture and conversion to methane. 
WO’3751 teaches hydrogen generation and teaches an embodiment of doing so via ammonia decomposition (Pg. 10, lines 5-10). The reference further teaches the CO2 can be removed and captured to be converted into methane using hydrogen (Pg. 25, lines 19-21). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to capture CO2 by converting into methane. One would be motivated to do so in an effort to sequester a greenhouse gas that would be harmful. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2617089, in view of US 2019/0084831.
Regarding claim 11, DE’7089 does not teach a water wash for ammonia capture. 
US’ 4831 teaches a process for generating power using ammonia cracking and using the generated hydrogen in a gas turbine (Para [0011]). The reference teaches after ammonia cracking, the unconverted ammonia is recovered by the use of a water scrubber (Para [0029]). 
At the time of filing it would have been obvious to use a water scrubber to capture the unconverted ammonia in the process of DE’7089. One would be motivated to do so in an effort to remove ammonia from the desirable hydrogen product. 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2617089, in view of US 2012/148925. 
Regarding claims 15-17, the DE’7089 reference does not teach the addition of hydrogen to the ammonia feed or burner. 
US‘8925 teaches a system for ammonia decomposition into hydrogen and nitrogen (Abstract). The reference recognizes that the it is known in the art to use hydrogen from earlier ammonia decomposition in a burner for ammonia decomposition (Para [0019]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to recirculate hydrogen from previously cracked ammonia stream into a burner to further crack ammonia. One would be motivated to do so because hydrogen is a clean burning fuel and recirculating hydrogen will reduce cost of oxygen used in the burner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736